 



Exhibit 10.1
SETTLEMENT AGREEMENT
Dated April 2, 2008
by and between
MASTERCARD INTERNATIONAL INCORPORATED
and
THE TJX COMPANIES, INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. DEFINITIONS; CERTAIN RULES OF CONSTRUCTION
    1  
 
       
1.1. Definitions
    1  
 
       
1.2. Certain Rules of Construction
    5  
 
       
2. ACCOUNTING STATEMENT
    5  
 
       
3. ALTERNATIVE RECOVERY OFFER
    6  
 
       
3.1. Alternative Recovery Acceptance
    7  
 
       
3.2. Alternative Recovery Amount
    7  
 
       
3.3. Maximum Settlement Amount
    7  
 
       
3.4. Reduction for Non-Acceptances
    7  
 
       
4. UNSATISFIED THRESHOLD EVENT; ALTERNATIVE RECOVERY ACCEPTANCE REPORT;
MASTERCARD REPRESENTATIONS; DELIVERY OF ACCEPTANCES
    7  
 
       
4.1. Unsatisfied Threshold Event
    7  
 
       
4.2. Alternative Recovery Acceptance Report
    8  
 
       
4.3. MasterCard Representations
    8  
 
       
4.4. Delivery of Alternative Recovery Acceptances
    9  
 
       
5. PAYMENT AND POST-CONSUMMATION COVENANT BY TJX
    9  
 
       
6. FINE APPEALS/MASTERCARD RELEASE
    9  
 
       
7. RELEASE; CONSUMMATION DATE
    10  
 
       
7.1. Release
    10  
 
       
7.2. Conditions to Consummation; Consummation Date
    10  
 
       
8. OPT-IN THRESHOLD CONDITION; TERMINATION, ETC.
    11  
 
       
8.1. Opt-In Threshold Condition
    11  
 
       
8.2. Termination
    11  
 
       
8.3. Effect of Termination
    12  
 
       
9. REPRESENTATIONS AND WARRANTIES; MASTERCARD AND TJX INDEMNIFICATION
    12  
 
       
9.1. Representations and Warranties
    12  
 
       
9.2. MasterCard Indemnification
    13  
 
       
9.3. TJX Indemnification
    14  
 
       

-i- 



--------------------------------------------------------------------------------



 



         
10. MISCELLANEOUS
    14  
 
       
10.1. Notices
    14  
 
       
10.2. Succession and Assignment; No Third-Party Beneficiary
    15  
 
       
10.3. Amendments and Waivers
    16  
 
       
10.4. Entire Agreement
    16  
 
       
10.5. Counterparts; Effectiveness
    16  
 
       
10.6. Non-Severability
    16  
 
       
10.7. Headings
    17  
 
       
10.8. Construction
    17  
 
       
10.9. Survival of Covenants, Reliance, etc
    17  
 
       
10.10. Governing Law
    17  
 
       
10.11. Jurisdiction; Venue and Limitation on Actions; Service of Process
    17  
 
       
10.12. Specific Performance
    18  
 
       
10.13. Waiver of Jury Trial
    18  
 
       
10.14. No Admission of Liability
    19  
 
       
10.15. SEC Filings; Public Announcements
    19  

-ii- 



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit 1.1
  MasterCard Online Issuer Claim for Reimbursement Worksheet
 
   
Exhibit 2
  Accounting Statement
 
   
Exhibit 3.1
  Form of Alternative Recovery Acceptance
 
   
Exhibit 7.1
  Form of TJX Release
 
   
Exhibit 10.15A
  TJX Press Release
 
   
Exhibit 10.15B
  MasterCard Press Release

-iii- 



--------------------------------------------------------------------------------



 



SETTLEMENT AGREEMENT
     SETTLEMENT AGREEMENT dated as of April 2, 2008 (together with the attached
Exhibits called this “Settlement Agreement”), by and between MASTERCARD
INTERNATIONAL INCORPORATED, a Delaware corporation (“MasterCard”), and THE TJX
COMPANIES, INC., a Delaware corporation (“TJX”).
     WHEREAS, on January 17, 2007, TJX publicly announced that prior to
December 19, 2006, the portion of TJX’s computer system that processes and
stores information related to certain customer transactions at certain
TJX-operated stores was subjected to one or more unauthorized intrusions
(further defined collectively below as the TJX Intrusion), during which certain
payment card account data were stolen;
     WHEREAS, certain issuers of payment cards bearing the “MasterCard,”
“MasterCard Electronic,” “Maestro,” and/or “Cirrus” brand names may have certain
rights under the MasterCard Operating Regulations (as defined below) to recover
certain amounts (which amounts may be indemnifiable by TJX) by reason of losses
and costs associated with the TJX Intrusion allegedly incurred by those issuers;
and
     WHEREAS, in order to settle claims and resolve other disputes among TJX and
its acquiring banks, on the one hand, and MasterCard and certain MasterCard
issuers, on the other hand, with respect to the possible rights of MasterCard
issuers described above and actual and potential associated claims by MasterCard
and MasterCard issuers asserting such possible rights, TJX and MasterCard have
entered into this Settlement Agreement.
     NOW, THEREFORE, in consideration of the representations, warranties and
covenants set forth in this Settlement Agreement and subject to all the terms
and conditions set forth in this Settlement Agreement, MasterCard and TJX agree
as follows:
     1. DEFINITIONS; CERTAIN RULES OF CONSTRUCTION.
          1.1. Definitions. The following capitalized terms and non-capitalized
words and phrases have the meanings respectively assigned to them below, which
meanings are applicable equally to the singular and plural forms of the terms so
defined:
     “Acceptance Deadline” has the meaning set forth in Section 8.1.
     “Acceptance Delivery Date” has the meaning set forth in Section 4.4.
     “Accepting Issuer” has the meaning set forth in Section 3.1.
     “Accounting Statement” means a written statement (i) which sets forth
MasterCard’s calculation of the aggregate numbers of the Eligible MasterCard
Issuers’ Alerted-On Accounts and Claimed-On Accounts (including MasterCard’s
calculation of how many of the Eligible MasterCard Issuers’ Claimed-On Accounts
constitute Reissued Accounts and how many constitute Specially Monitored
Accounts), and which contains detail sufficient to confirm the accuracy of the
MasterCard representation and warranty contained in clauses (i), (ii) and
(iii) of

-1-



--------------------------------------------------------------------------------



 



the second sentence of Section 2, and (ii) which includes an issuer-by-issuer
breakdown identifying each Eligible MasterCard Issuer by means of a numerical
identifier, rather than by name; setting forth, as to each Eligible MasterCard
Issuer, its number of Alerted-On Accounts and its number of Claimed-On Accounts;
and setting forth, as to each Eligible MasterCard Issuer’s Claimed-On Accounts,
how many of the Claimed-On Accounts of each Eligible MasterCard Issuer are
Reissued Accounts and how many are Specially Monitored Accounts.
     “Adjusted Settlement Amount” has the meaning set forth in Section 3.4.
     “Adjusted Worksheet Account Total” means, as to any Issuer Claim, the
number appearing in Item 4.1 of the Worksheet for such Issuer Claim after
eliminating any duplicate MasterCard Accounts that were originally included in
the number used by MasterCard to populate such Item 4.1.
     “Affiliated Issuer” means, with respect to any MasterCard Issuer, any other
MasterCard Issuer that controls, is controlled by, or is under common control
with, such MasterCard Issuer.
     “Affiliated Person” means, as to any Person, the past, present, and future
representatives, attorneys, agents, accountants, assigns, insurers,
administrators, officers, directors, trustees, employees, retained contractors,
parents, affiliates, subsidiaries, predecessors, and successors of the Person,
and any other Persons acting on behalf of the Person, all in their capacities as
such.
     “Aggregate Non-Accepted Offers Amount” has the meaning set forth in
Section 3.4.
     “Alerted-On Account” means (i) in general, any MasterCard Account with
respect to which MasterCard issued an alert in connection with the TJX
Intrusion, and (ii) with respect to any MasterCard Issuer, any MasterCard
Account issued by that particular MasterCard Issuer, or by a Sponsored Issuer of
that particular MasterCard Issuer, with respect to which MasterCard issued such
an alert.
     “Alleged Non-Compliance” has the meaning set forth in Section 6.
     “Alternative Recovery Acceptance” has the meaning set forth in Section 3.1.
     “Alternative Recovery Acceptance Report” has the meaning set forth in
Section 4.2.
     “Alternative Recovery Amount” has the meaning set forth in Section 3.
     “Alternative Recovery Offer” has the meaning set forth in Section 3.
     “Business Day” means any day other than any Saturday, Sunday or other day
on which commercial banks are authorized or required to close in Boston or New
York City.
     “Claimed-On Account” means (i) in general, any Alerted-On Account with
respect to which a MasterCard Issuer has made an Issuer Claim, and (ii) with
respect to any particular Eligible MasterCard Issuer, any Alerted-On Account
issued by that particular Eligible

-2-



--------------------------------------------------------------------------------



 



MasterCard Issuer, or by a Sponsored Issuer of that particular Eligible
MasterCard Issuer, with respect to which that particular Eligible MasterCard
Issuer or an Affiliated Issuer of that particular Eligible MasterCard Issuer has
made an Issuer Claim.
     “Claiming Sponsored Issuer” means, with respect to any Eligible MasterCard
Issuer, a Sponsored Issuer (a) that (i) issued one or more of such Eligible
MasterCard Issuer’s Claimed-On Accounts and (ii) is identified as one of such
Eligible MasterCard Issuer’s Claiming Sponsored Issuers in such Eligible
MasterCard Issuer’s Alternative Recovery Acceptance, or (b) that is an
Affiliated Issuer of such Eligible MasterCard Issuer.
     “Consummation Date” has the meaning set forth in Section 7.2.
     “Eligible MasterCard Issuer” means a MasterCard Issuer that is listed by
MasterCard in the Accounting Statement as a MasterCard Issuer entitled to
receive an Alternative Recovery Offer under the terms of this Settlement
Agreement; provided, however, that no MasterCard Issuer shall be an Eligible
MasterCard Issuer if such MasterCard Issuer is a Sponsored Issuer of an Eligible
MasterCard Issuer.
     “Extended Acceptance Deadline” has the meaning set forth in Section 8.1.
     “Issuer Claim” means a compliance claim and/or a timely operating expense
reimbursement claim made with MasterCard by a MasterCard Issuer under the
MasterCard Operating Regulations with respect to one or more of the Alerted-On
Accounts that under the applicable MasterCard Operating Regulations were
eligible to be made the subject of such a claim, in each case regardless of
whether such claim has been waived by the MasterCard Issuer in question after
such claim was made with MasterCard, but otherwise giving effect to any
amendment of such claim by such MasterCard Issuer as of the date of the
Settlement Agreement.
     “MasterCard Account” means a payment card account utilized by a payment
card bearing the MasterCard symbol or MasterCard brand mark, the MasterCard
Electronic symbol or MasterCard Electronic brand mark, the Maestro symbol or
Maestro brand mark, and/or the Cirrus symbol or Cirrus brand mark, and issued by
or through a member of MasterCard (or by or through some other entity sponsored
directly or indirectly by an Affiliated Person of a member of MasterCard), that
enables the purchase of goods from a merchant.
     “MasterCard Issuer” means an issuer of a MasterCard Account.
     “MasterCard Operating Regulations” means the governing bylaws, rules and
regulations, published policies, and any other manuals of MasterCard prepared in
connection with any program or service or activity of MasterCard and published
to the members of MasterCard from time to time, for example, and not by way of
limitation, the Bylaws and Rules manual, the Security Rules and Procedures
manual, the Chargeback Guide manual, the Operations Manual, and the
Authorization System Manual.
     “Maximum Settlement Amount” has the meaning set forth in Section 3.3.

-3-



--------------------------------------------------------------------------------



 



     “Mistaken Issuer Claim” means any Issuer Claim as to which the number of
Claimed-On Accounts exceeds the Adjusted Worksheet Account Total.
     “Non-Accepted Offer Amount” has the meaning set forth in Section 3.4.
     “Non-Accepting Issuers” has the meaning set forth in Section 3.4.
     “Opt-In Threshold Condition” has the meaning set forth in Section 8.1.
     “Person” means any individual or corporation, association, partnership,
limited liability company, joint venture, joint stock or other company, business
trust, trust, organization, governmental authority or other entity of any kind.
     “Reissued Account” means an Alerted-On Account with respect to which an
Eligible MasterCard Issuer (or an Affiliated Issuer of such Eligible MasterCard
Issuer) has submitted an Issuer Claim asserting that the MasterCard card of the
accountholder of that particular Alerted-On Account was reissued as a result of
the TJX Intrusion.
     “Release” has the meaning set forth in Section 7.1.
     “Reports on Compliance” means the following four reports prepared for TJX
in conjunction with the annual assessment of TJX’s compliance with the Payment
Card Industry Data Security Standards and/or other then existing data security
standards: the 2007 Level 1 — PCI Data Security Standards Report on Compliance
dated October 16, 2007 prepared for TJX by VeriSign Inc.; the 2006 Report of
Compliance (RoC) of TJX dated September 29, 2006 prepared for TJX by Cybertrust,
Inc.; the 2005 Report of Compliance (RoC) of TJX dated September 30, 2005
prepared for TJX by Cybertrust, Inc.; and the 2004 Report of Compliance dated
September 29, 2004 prepared for TJX by VeriSign Inc.
     “Settlement Agreement” has the meaning set forth in the preamble hereto.
     “Specially Monitored Account” means an Alerted-On Account with respect to
which an Eligible MasterCard Issuer (or an Affiliated Issuer of such Eligible
MasterCard Issuer) has submitted an Issuer Claim asserting that special
monitoring procedures were implemented with respect to that particular
Alerted-On Account as a result of the TJX Intrusion.
     “Sponsored Issuer” means (A) in general, any MasterCard Issuer (i) that is
an Affiliated Issuer of an Eligible MasterCard Issuer, or (ii) that is sponsored
directly or indirectly by an Eligible MasterCard Issuer or by an Affiliated
Issuer of an Eligible MasterCard Issuer, or (iii) on behalf of which an Eligible
MasterCard Issuer or an Affiliated Issuer of an Eligible MasterCard Issuer made
an Issuer Claim, and (B) with respect to any Eligible MasterCard Issuer, any
MasterCard Issuer (i) that is an Affiliated Issuer of such Eligible MasterCard
Issuer, or (ii) that is sponsored directly or indirectly by such Eligible
MasterCard Issuer or by an Affiliated Issuer of such Eligible MasterCard Issuer,
or (iii) on behalf of which such Eligible MasterCard Issuer or an Affiliated
Issuer of such Eligible MasterCard Issuer made an Issuer Claim.

-4-



--------------------------------------------------------------------------------



 



     “Termination Date” has the meaning set forth in Section 8.2.
     “TJX Acquirers” means, in their capacities as acquiring banks for TJX or an
Affiliated Person of TJX, Fifth Third Bank, Chase Paymentech Solutions LLC
(formerly known as Chase Merchant Services LLC), First Data Loan Company,
Canada, National Westminster Bank plc and Banco Popular de Puerto Rico.
     “TJX Intrusion” means TJX computer systems intrusion(s) referenced in the
MasterCard Alerts having main case numbers MCA024-US-07, MCA024-CAN-07,
MCA024-LAC-07, and MCA106-EU-07, including all of their subparts.
     “Unsatisfied Threshold Event” means that the Eligible MasterCard Issuers
that validly accept their Alternative Recovery Offers by the Acceptance
Deadline, or, if applicable, by the Extended Acceptance Deadline, did not issue
(together with their Claiming Sponsored Issuers), in the aggregate, at least 90%
of the Claimed-On Accounts of all the Eligible MasterCard Issuers.
     “Worksheet” means, with respect to any Issuer Claim, the MasterCard Online
Issuer Claim for Reimbursement Worksheet for such Issuer Claim, the form of
which is attached hereto as Exhibit 1.1.
          1.2. Certain Rules of Construction. Except as otherwise explicitly
specified to the contrary, (a) references to a Section, Exhibit or Schedule
means a Section of, or Schedule or Exhibit to, this Settlement Agreement, unless
another agreement or document is specified, (b) the word “including” will be
construed as “including without limitation,” (c) references to a particular
statute or regulation include all rules and regulations thereunder and any
predecessor or successor statute, rules or regulation, in each case as amended
or otherwise modified from time to time, (d) words in the singular or plural
form include the plural and singular form, respectively and (e) references to a
particular Person include such Person’s successors and assigns to the extent not
expressly prohibited by this Settlement Agreement.
     2. ACCOUNTING STATEMENT. Prior to the execution and delivery of this
Settlement Agreement, MasterCard has delivered to TJX the Accounting Statement,
a copy of which is attached as Exhibit 2 to this Settlement Agreement.
MasterCard hereby represents and warrants to TJX that (i) the Alerted-On
Accounts constitute not more than 26.1 million unique MasterCard Accounts;
(ii) the Eligible MasterCard Issuers’ Alerted-On Accounts constitute, in the
aggregate, not less than 86% of all MasterCard Issuers’ Alerted-On Accounts;
(iii) the Claimed-On Accounts that are the subject of the operating expense
reimbursement Issuer Claims filed with MasterCard by Eligible MasterCard Issuers
and their Affiliated Issuers in connection with the TJX Intrusion constitute, in
the aggregate, 13,354,885 MasterCard Accounts and include, in the aggregate,
3,537,530 Reissued Accounts and 9,817,355 Specially Monitored Accounts;
(iv) except for the Mistaken Issuer Claims, MasterCard has no reason to believe
that any Eligible MasterCard Issuer or any Affiliated Issuer of any Eligible
MasterCard Issuer has failed to comply with the “one-claim-per-account”
provisions of Section 10.3.4 of the MasterCard Security Rules and Procedures
manual in its operating expense reimbursement Issuer Claim relative to its
Claimed-On Accounts; and (v) each entity identified in the Accounting Statement
as an Eligible MasterCard Issuer is a MasterCard Issuer and no

-5-



--------------------------------------------------------------------------------



 



MasterCard Issuer identified in the Accounting Statement as an Eligible
MasterCard Issuer is a Sponsored Issuer of any other MasterCard Issuer
identified in the Accounting Statement as an Eligible MasterCard Issuer.
MasterCard hereby further represents and warrants to TJX that (i) the Accounting
Statement correctly sets forth the information required to be set forth therein
by the terms of the definition of the term “Accounting Statement”; (ii) except
with respect to the Mistaken Issuer Claims (as to which the number of Claimed-On
Accounts evidenced by each Mistaken Issuer Claim has been reduced by the number
of such Accounts in excess of the Adjusted Worksheet Account Total for such
Claim), the calculations and the numbers set forth in the Accounting Statement
with respect to the Eligible MasterCard Issuers’ Claimed-On Accounts, Reissued
Accounts, and Specially Monitored Accounts accurately reflect the numerical
information provided to MasterCard by the Eligible MasterCard Issuers and their
Affiliated Issuers in the Issuer Claims; (iii) the numerical information
included in any Issuer Claim was included by MasterCard once and only once in
the calculations and numbers set forth in the Accounting Statement; and (iv) the
Mistaken Issuer Claims were filed by the Eligible MasterCard Issuers (or by
Affiliated Issuers of the Eligible MasterCard Issuers) indicated by a check mark
on the Accounting Statement, and the aggregate number of Claimed-On Accounts
evidenced by all Mistaken Issuer Claims is less than 70,000 and does not exceed
the aggregate number of all Adjusted Worksheet Account Totals evidenced by all
Mistaken Issuer Claims by more than 1,000. MasterCard shall in no event be
deemed to be in breach of the representations and warranties contained in clause
(iv) of the second sentence of this Section 2 and clause (iii) of the first
sentence of Section 4.3 merely because, in regard to the Issuer Claim in
question, MasterCard failed to notify the MasterCard Issuer that filed such
Issuer Claim that MasterCard populated Item 4.1 of the Worksheet for such Issuer
Claim with a number of MasterCard Accounts that was not fully deduplicated
and/or failed to determine whether (i) the number of Claimed-On Accounts in such
Issuer Claim before deducting the number of MasterCard Accounts, if any,
appearing in Items 5.2-5.4 and 6.2-6.3 of the Worksheet for such Issuer Claim
was greater than (ii) the Adjusted Worksheet Account Total for such Issuer Claim
minus the number of MasterCard Accounts, if any, appearing in Items 4.2-4.5 of
the Worksheet for such Issuer Claim.
     3. ALTERNATIVE RECOVERY OFFER. MasterCard hereby agrees to send to each
Eligible MasterCard Issuer an offer of a certain specified dollar amount (which
amount shall be determined by MasterCard, as to each Eligible MasterCard Issuer,
in its sole discretion) (the amount so determined by MasterCard for each
Eligible MasterCard Issuer is herein called the “Alternative Recovery Amount”)
as an alternative to any recovery in connection with such Eligible MasterCard
Issuer’s Claimed-On Accounts that such Eligible MasterCard Issuer and its
Claiming Sponsored Issuers might be entitled to under the MasterCard Operating
Regulations by reason of losses or costs allegedly incurred by such Eligible
MasterCard Issuer and its Claiming Sponsored Issuers by reason of the TJX
Intrusion (each such offer to an Eligible MasterCard Issuer is called an
“Alternative Recovery Offer”), and MasterCard agrees to recommend acceptance by
each Eligible MasterCard Issuer of its Alternative Recovery Offer. In
communicating the Alternative Recovery Offers to Eligible MasterCard Issuers,
MasterCard shall provide each Eligible MasterCard Issuer with a copy of this
Settlement Agreement (without Exhibit 2) and with full and fair disclosure
regarding the pros and cons of accepting its Alternative Recovery Offer.

-6-



--------------------------------------------------------------------------------



 



          3.1. Alternative Recovery Acceptance. Any Eligible MasterCard Issuer
which desires to accept its Alternative Recovery Offer must, on or before the
Acceptance Deadline (or the Extended Acceptance Deadline, if applicable) duly
execute and deliver to MasterCard an “Alternative Recovery Acceptance” of such
Eligible MasterCard Issuer in the form attached as Exhibit 3.1 to this
Settlement Agreement or in such other form as may be approved in writing by TJX
and MasterCard as to such Eligible MasterCard Issuer (an Eligible MasterCard
Issuer’s “Alternative Recovery Acceptance”) (each such Eligible MasterCard
Issuer is herein called an “Accepting Issuer”). No Eligible MasterCard Issuer
shall be deemed to have validly accepted its Alternative Recovery Offer and
thereby have become an Accepting Issuer unless such Eligible MasterCard Issuer
shall have duly executed and timely delivered to MasterCard its Alternative
Recovery Acceptance and such duly executed Alternative Recovery Acceptance shall
have been timely delivered to TJX by MasterCard.
          3.2. Alternative Recovery Amount. Effective on the Consummation Date,
each Accepting Issuer shall be entitled to receive from MasterCard the
Alternative Recovery Amount as calculated by MasterCard for such Accepting
Issuer.
          3.3. Maximum Settlement Amount. The aggregate amount of TJX’s payment
obligation under this Settlement Agreement shall not in any event exceed
$23,989,750 (the “Maximum Settlement Amount”), which amount is subject to
reduction as provided in Section 3.4 below.
          3.4. Reduction for Non-Acceptances. The Maximum Settlement Amount was
agreed upon by the parties based upon an assumed 100% acceptance of the
Alternative Recovery Offers by all Eligible MasterCard Issuers. Accordingly, in
the event the Opt-In Threshold Condition shall have been satisfied but one or
more Eligible MasterCard Issuers shall not have validly accepted its or their
Alternative Recovery Offer(s) (the “Non-Accepting Issuers”), the Maximum
Settlement Amount shall be reduced by the “Aggregate Non-Accepted Offers
Amount,” which shall be determined as follows: for each Non-Accepting Issuer,
that Non-Accepting Issuer’s “Non-Accepted Offer Amount” shall be an amount equal
to the sum of (x) the number of such Non-Accepting Issuer’s Reissued Accounts as
shown in the Accounting Statement multiplied by $0.50, plus (y) the number of
such Non-Accepting Issuer’s Specially Monitored Accounts as shown in the
Accounting Statement multiplied by $0.125; the “Aggregate Non-Accepted Offers
Amount” shall be the aggregate amount of the Non-Accepted Offer Amounts of all
Non-Accepting Issuers up to but not exceeding a maximum aggregate amount of
$400,000 for all such Non-Accepted Offer Amounts; and the “Adjusted Settlement
Amount” shall be the amount obtained by subtracting the Aggregate Non-Accepted
Offers Amount from the Maximum Settlement Amount.
     4. UNSATISFIED THRESHOLD EVENT; ALTERNATIVE RECOVERY ACCEPTANCE REPORT;
MASTERCARD REPRESENTATIONS; DELIVERY OF ACCEPTANCES.
          4.1. Unsatisfied Threshold Event. In the event that the Unsatisfied
Threshold Event shall occur, MasterCard shall deliver (as provided in clause
(a), (b) or (d) of Section 10.1) to TJX a written certification to that effect
not later than 5:00 p.m., Eastern time, three (3) Business Days following the
Acceptance Deadline or, if applicable, the Extended Acceptance

-7-



--------------------------------------------------------------------------------



 



Deadline, and the delivery of such written certification shall constitute a
representation and warranty by MasterCard, and MasterCard shall be deemed to
represent and warrant by such delivery, that the information contained therein
is true and correct.
          4.2. Alternative Recovery Acceptance Report. If the Unsatisfied
Threshold Event shall not have occurred, and, accordingly, the Opt-In Threshold
Condition shall have been satisfied, MasterCard shall deliver (as provided in
clause (a), (b) or (d) of Section 10.1) to TJX not later than 5:00 p.m., Eastern
Time three (3) Business Days following the Acceptance Deadline or, if
applicable, the Extended Acceptance Deadline, a written report (the “Alternative
Recovery Acceptance Report”) identifying by name and MasterCard BID number (and
by the numerical identifier used for such Eligible MasterCard Issuer in the
Accounting Statement) each Eligible MasterCard Issuer that validly accepted its
Alternative Recovery Offer and is thereby an Accepting Issuer. The Alternative
Recovery Acceptance Report shall set forth (i) MasterCard’s calculation of the
Accepting Issuers’ aggregate number of Alerted-On Accounts and Claimed-On
Accounts, such calculation to be broken down on an issuer-by-issuer basis that
sets forth for each Accepting Issuer (together with the name and MasterCard BID
number of such Accepting Issuer and the numerical identifier used for such
Accepting Issuer in the Accounting Statement) the number of its Alerted-On
Accounts and Claimed-On Accounts, and how many of its Claimed-On Accounts
constitute Reissued Accounts and how many constitute Specially Monitored
Accounts, (ii) MasterCard’s calculation demonstrating that the Opt-In Threshold
Condition has been satisfied as provided in Section 8.1, and (iii) MasterCard’s
calculation of the Adjusted Settlement Amount as provided in Section 3.4.
          4.3. MasterCard Representations. The delivery of the Alternative
Recovery Acceptance Report by MasterCard shall constitute a representation and
warranty by MasterCard, and MasterCard shall be deemed to represent and warrant
by such delivery, that (i) except with respect to the Mistaken Issuer Claims (as
to which the number of Claimed-On Accounts evidenced by each Mistaken Issuer
Claim has been reduced by the number of such Accounts in excess of the Adjusted
Worksheet Account Total for such Claim), MasterCard has in the Alternative
Recovery Acceptance Report correctly set forth the names and MasterCard BID
numbers of the Accepting Issuers and the number of each Accepting Issuer’s
Alerted-On Accounts and Claimed-On Accounts (including the number of each
Accepting Issuer’s Reissued Accounts and Specially Monitored Accounts),
(ii) each Accepting Issuer identified as such in the Alternative Recovery
Acceptance Report has timely provided MasterCard with a complete and duly
executed Alternative Recovery Acceptance, (iii) except for the Mistaken Issuer
Claims, MasterCard has no reason to believe that any Accepting Issuer or any
Affiliated Issuer of any Accepting Issuer failed to comply with the
“one-claim-per-account” provisions of Section 10.3.4 of the MasterCard Security
Rules and Procedures manual in its operating expense reimbursement Issuer Claim
relative to such Accepting Issuer’s Claimed-On Accounts, (iv) MasterCard has in
the Alternative Recovery Acceptance Report correctly calculated that the Opt-In
Threshold Condition has been satisfied as provided in Section 8.1 and has
correctly calculated the Adjusted Settlement Amount as provided in Section 3.4,
and (v) the numerical information contained in the Alternative Recovery
Acceptance Report with respect to the Accepting Issuers’ Claimed-On Accounts
accurately reflects such numerical information as it was provided to MasterCard
by the Accepting Issuers in their Alternative Recovery Acceptances and matches
such numerical information as it was provided to MasterCard by the Accepting
Issuers and their Affiliated Issuers in their Issuer Claims and as it was set
forth as to the Accepting Issuers in the Accounting

-8-



--------------------------------------------------------------------------------



 



Statement. MasterCard’s liability for breach of the representation and warranty
contained in clause (iii) of the preceding sentence shall be limited to the
extent provided in the last sentence of Section 2.
          4.4. Delivery of Alternative Recovery Acceptances. In the event that
the Unsatisfied Threshold Event shall not have occurred and, accordingly, the
Opt-In Threshold Condition shall have been satisfied, not later than five
(5) Business Days after MasterCard has delivered the Alternative Recovery
Acceptance Report to TJX, MasterCard shall deliver to TJX a true and correct
copy of each of the Alternative Recovery Acceptances executed and delivered by
each of the Accepting Issuers that is identified as an Accepting Issuer in the
Alternative Recovery Acceptance Report. The delivery of the Alternative Recovery
Acceptances by MasterCard shall constitute a representation and warranty by
MasterCard, and MasterCard shall be deemed to represent and warrant by such
delivery, that Schedule I of each Alternative Recovery Acceptance accurately
sets forth, as shown in MasterCard’s records at December 31, 2007, the Sponsored
Issuer(s), including any Affiliated Issuer(s), of the Accepting Issuer that
executed such Alternative Recovery Acceptance. The date on which MasterCard has
delivered all of such Alternative Recovery Acceptances to TJX as required by
this Section 4.4 is defined herein as the “Acceptance Delivery Date.”
     5. PAYMENT AND POST-CONSUMMATION COVENANT BY TJX. In the event that the
Unsatisfied Threshold Event shall not have occurred and, accordingly, the Opt-In
Threshold Condition shall have been satisfied, TJX agrees to pay the Adjusted
Settlement Amount to MasterCard in same day funds on the Consummation Date (by
federal wire transfer to a bank account specified by MasterCard on not less than
two (2) Business Days advance written notice), provided that (i) the Alternative
Recovery Acceptance Report shall have been delivered to TJX by MasterCard as
provided in Section 4.2; (ii) copies of all of the Alternative Recovery
Acceptances shall have been delivered to TJX by MasterCard as provided in
Section 4.4; and (iii) the other conditions to consummation of the Settlement
Agreement and to the occurrence of the Consummation Date set forth herein shall
have been satisfied. TJX agrees that, upon and subject to the Consummation Date
having occurred, TJX and the TJX Acquirers and its and their Affiliated Persons
shall have no claim against any Accepting Issuer based upon an alleged breach of
the representation and warranty contained in clause (iv) of the first sentence
of the second paragraph of such Accepting Issuer’s Alternative Recovery
Acceptance to the extent, and only to the extent, that the misrepresentation in
question was made innocently and occurred as a result of MasterCard’s having
populated Item 4.1 of the Worksheet for such Issuer Claim with a number of
MasterCard Accounts that was not fully deduplicated; provided, however, that
this sentence shall not prevent TJX or any of the TJX Acquirers or any of its or
their Affiliated Persons from raising any such misrepresentation as a defense,
offset, or counterclaim to any claim such Accepting Issuer may assert against
any of them.
     6. FINE APPEALS/MASTERCARD RELEASE. Upon and subject to the Consummation
Date having occurred, TJX shall cause the appropriate TJX Acquirers to withdraw
with prejudice their pending appeals of the non-compliance assessments
previously imposed on and collected from the TJX Acquirers in connection with
the TJX Intrusion, which non-compliance assessments aggregate $1,210,250 in
amount. Subject to the Consummation Date occurring as provided herein,
MasterCard hereby agrees that no further non-compliance assessments will be
imposed or collected and no changes in interchange fee rates will be

-9-



--------------------------------------------------------------------------------



 



imposed by MasterCard in connection with the TJX Intrusion, and MasterCard
hereby releases and agrees not to assert any claim or assessment of any kind
(including any claim or assessment seeking to recover any amount that MasterCard
may award or allow on, or otherwise asserting any rights or obligations or
demanding any payment in connection with or by reason of, any issuer compliance
or operating expense reimbursement claim asserted under the MasterCard Operating
Regulations by or on behalf of any MasterCard Issuer before or after the date of
this Settlement Agreement) that otherwise might be asserted by MasterCard
against TJX or any of the TJX Acquirers or any of its or their Affiliated
Persons (a) with respect to the TJX Intrusion (whether or not such claim or
assessment or the facts, events, or occurrences giving rise thereto were known,
suspected, or anticipated by MasterCard as of the date of this Settlement
Agreement and may have materially affected MasterCard’s decision to agree to
this Settlement Agreement if known) or (b) by reason of any alleged
non-compliance by TJX or the TJX Acquirers or any of its or their Affiliated
Persons with any of the data security requirements of the MasterCard Operating
Regulations on or before the date of this Settlement Agreement (an “Alleged
Non-Compliance”) to the extent such Alleged Non-Compliance relates to the TJX
Intrusion (whether or not such Alleged Non-Compliance was known, suspected or
anticipated by MasterCard as of the date of this Settlement Agreement and may
have materially affected MasterCard’s decision to agree to this Settlement
Agreement if known) or was known to MasterCard as of the date of this Settlement
Agreement, or had been disclosed in one of the Reports on Compliance (whether or
not such Alleged Non-Compliance relates to the TJX Intrusion); provided,
however, that the release and agreement not to assert certain claims or
assessments contained in clause (b) shall not be interpreted to extend to any
claim or assessment by MasterCard (i) where an Alleged Non-Compliance is alleged
to have continued after the date of this Settlement Agreement and such claim or
assessment is asserted or imposed with respect to that portion of the Alleged
Non-Compliance that is alleged to have occurred or continued after the date of
this Settlement Agreement, (ii) where an Alleged Non-Compliance is alleged to
have resulted in an actual or possible account data compromise event and such
alleged account data compromise event was not known to MasterCard as of the date
of this Settlement Agreement and such claim or assessment is asserted or imposed
with respect to such account data compromise event, (iii) where such claim or
assessment is the return of a transaction by a MasterCard Issuer to a TJX
Acquirer as a chargeback pursuant to Chapters 1 and 3 of the MasterCard
Chargeback Guide manual, or (iv) where such claim or assessment is based upon an
Alleged Non-Compliance by a TJX Acquirer that concerns a merchant other than TJX
and its Affiliated Persons.
     7. RELEASE; CONSUMMATION DATE.
          7.1. Release. On the Consummation Date, upon and subject to the
satisfaction of all of the other conditions set forth in Section 7.2 below, TJX
hereby agrees that it shall deliver to MasterCard a duly executed version of the
form of release attached to this Settlement Agreement as Exhibit 7.1 (the
“Release”).
          7.2. Conditions to Consummation; Consummation Date. It is a condition
to the consummation of the settlement contemplated by this Settlement Agreement
that the Opt-In Threshold Condition shall have been satisfied and a termination
notice pursuant to Section 8.2 shall not have been given by TJX or MasterCard.
In the event that the Opt-In Threshold Condition shall have been satisfied and
such a termination notice has not been given, this

-10-



--------------------------------------------------------------------------------



 



Settlement Agreement shall be consummated on the date that is five (5) Business
Days after the Acceptance Delivery Date (the “Consummation Date”) by TJX paying
MasterCard the Adjusted Settlement Amount as required by Section 5 and
delivering the Release to MasterCard as required by Section 7.1, provided that
all of the following additional conditions to consummation of the settlement
contemplated by this Settlement Agreement shall have also been satisfied:
     (a) MasterCard shall have delivered to TJX (i) the Alternative Recovery
Acceptance Report as required by Section 4.2 and (ii) copies of the Alternative
Recovery Acceptances as required by Section 4.4; and
     (b) The representations and warranties of MasterCard shall be true and
correct in all material respects on the Consummation Date with the same force
and effect as if made as of the Consummation Date and MasterCard shall have
performed and complied with all agreements, obligations and covenants contained
in this Settlement Agreement that are required to be performed or complied with
by it.
     8. OPT-IN THRESHOLD CONDITION; TERMINATION, ETC.
          8.1. Opt-In Threshold Condition. The obligations of TJX to pay
MasterCard the Adjusted Settlement Amount and to deliver the Release to
MasterCard as set forth in Section 7 are subject to the condition that at or
before 5:00 p.m., Eastern time, on May 2, 2008 (the “Acceptance Deadline”) the
Alternative Recovery Offers shall have been validly accepted by Eligible
MasterCard Issuers that (together with their Claiming Sponsored Issuers) in the
aggregate issued not less than ninety percent (90%) of the Claimed-On Accounts
of all the Eligible MasterCard Issuers (such percentage acceptance by Eligible
MasterCard Issuers is herein called the “Opt-In Threshold Condition”); provided,
however, that in the event that as of the Acceptance Deadline Eligible
MasterCard Issuers that (together with their Claiming Sponsored Issuers) in the
aggregate issued at least 80% (but less than 90%) of the Claimed-On Accounts of
all the Eligible MasterCard Issuers have validly accepted their Alternative
Recovery Offers, MasterCard may, by written notice to TJX delivered not later
than 5:00 p.m., Eastern Time, on the day after the Acceptance Deadline, extend
the Acceptance Deadline by five (5) Business Days (as so extended, the “Extended
Acceptance Deadline”).
          8.2. Termination. This Agreement shall automatically terminate in the
event that the Opt-In Threshold Condition shall not have been satisfied, and
this Agreement may also be terminated (the date on which the Agreement is
terminated, the “Termination Date”) at any time prior to the Consummation Date
          8.2.1. by mutual written consent of TJX and MasterCard;
          8.2.2. by TJX, by written notice to MasterCard, if either (i) there
has been or will be a material breach of, or inaccuracy in, any representation
or warranty of MasterCard contained in this Settlement Agreement as of the date
of this Settlement Agreement or as of any subsequent date (other than
representations or warranties that expressly speak only as of a specific date or
time, with respect to which TJX’s right to terminate will arise only in the
event of a breach of, or inaccuracy in, such representation or warranty as of
such specified date

-11-



--------------------------------------------------------------------------------



 



or time), or (ii) MasterCard has breached or violated any of its covenants and
agreements contained in this Settlement Agreement; and
               8.2.3. by MasterCard, by written notice to TJX, if either
(i) there has been or will be a material breach of, or inaccuracy in, any
representation or warranty of TJX contained in this Settlement Agreement as of
the date of this Settlement Agreement or as of any subsequent date (other than
representations or warranties that expressly speak only as of a specific date or
time, with respect to which MasterCard’s right to terminate will arise only in
the event of a breach of, or inaccuracy in, such representation or warranty as
of such specified date or time), or (ii) TJX has breached or violated any of its
covenants and agreements contained in this Settlement Agreement.
Effective upon the occurrence of the Unsatisfied Threshold Event and effective
upon the giving of any such notice (delivered as provided in Section 10.1), this
Settlement Agreement shall terminate and be void and shall be of no further
force or effect, except as provided in Section 8.3.
          8.3. Effect of Termination. If this Settlement Agreement is terminated
as provided by or pursuant to the provisions of Section 8.2, such termination
shall be effective as against both parties to this Settlement Agreement and
shall be without liability of either party to the other party to this Settlement
Agreement, except for liabilities arising in respect of breaches of
representations and warranties and covenants under this Agreement by either
party on or prior to the Termination Date. In the event of such termination it
is agreed by the parties that, as provided in Section 10.14, none of
MasterCard’s agreement to present the Alternative Recovery Offers to Eligible
MasterCard Issuers, TJX’s agreement to pay the Adjusted Settlement Amount, or
any other provision of this Settlement Agreement shall be cited in any way by
MasterCard or TJX, or be deemed evidence of an admission on the part of either
of the parties, in any subsequent dispute regarding the propriety of the
standard compliance or issuer reimbursement processes under the MasterCard
Operating Regulations or in any other subsequent dispute other than a dispute
relative to the enforcement of this Settlement Agreement. The provisions of this
Section 8.3 and Section 10 shall survive any termination pursuant to
Section 8.2.
     9. REPRESENTATIONS AND WARRANTIES; MASTERCARD AND TJX INDEMNIFICATION.
          9.1. Representations and Warranties. Each of the parties to this
Settlement Agreement hereby makes the following representations and warranties
to the other party:
               9.1.1. Representations and Warranties of MasterCard. In addition
to its representations and warranties made (i) in Section 2, and (ii) in
connection with either the delivery of the certification regarding the
Unsatisfied Threshold Event as provided in Section 4.1 or the delivery of the
Alternative Recovery Acceptance Report and the Alternative Recovery Acceptances
as provided in Section 4.3 and Section 4.4, MasterCard hereby represents and
warrants that:
          (a) The execution, delivery and performance of this Settlement
Agreement, including the Exhibits to which MasterCard is a party, and the
consummation by MasterCard of the transactions contemplated hereby and

-12-



--------------------------------------------------------------------------------



 



thereby, are within its corporate powers and have been duly authorized by all
necessary corporate action. This Settlement Agreement constitutes, and each of
the Exhibits to which MasterCard is a party when executed and delivered by it
will constitute, a valid and binding agreement of MasterCard, enforceable
against MasterCard in accordance with its terms, except to the extent such
enforceability may be limited to bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to creditors’ rights generally and general
principles of equity.
               (b) The execution, delivery and performance by MasterCard of this
Settlement Agreement and the Exhibits to which MasterCard is a party (a) do not
and will not (i) violate the certificate of incorporation or by-laws of
MasterCard, or (ii) require any consent that has not been given or other action
that has not been taken by any Person under any instrument binding upon
MasterCard, and (b) do not require any action by or filing with any domestic or
foreign, federal, state or local governmental authority, department, court or
agency.
               9.1.2. Representations and Warranties of TJX. TJX hereby
represents and warrants that:
               (a) The execution, delivery and performance of this Settlement
Agreement, including the Exhibits to which TJX is a party, and the consummation
by TJX of the transactions contemplated hereby and thereby, are within its
corporate powers and have been duly authorized by all necessary corporate
action. This Settlement Agreement constitutes, and each of the Exhibits to which
TJX is a party when executed and delivered by it will constitute, a valid and
binding agreement of TJX, enforceable against TJX in accordance with its terms,
except to the extent such enforceability may be limited to bankruptcy,
insolvency, moratorium or other similar laws affecting or relating to creditors’
rights generally and general principles of equity.
               (b) The execution, delivery and performance by TJX of this
Settlement Agreement and the Exhibits to which TJX is a party (a) do not and
will not (i) violate the certificate of incorporation or by-laws of TJX, or
(ii) require any consent that has not been given or other action that has not
been taken by any Person under any instrument binding upon TJX, and (b) do not
require any action by or filing with any domestic or foreign, federal, state or
local governmental authority, department, court or agency.
               (c) The 2007 Level 1 — PCI Data Security Standards Report on
Compliance dated October 16, 2007 prepared for TJX by VeriSign Inc. found all
applicable requirements of the Payment Card Industry Data Security Standards to
be “in place.”
          9.2. MasterCard Indemnification. MasterCard agrees to indemnify TJX
and the TJX Acquirers and its and their respective Affiliated Persons against
and shall hold each of them harmless from any and all damage, loss, liability,
fines, penalties and expense (including reasonable expenses of investigation and
reasonable attorneys’ fees and expenses in connection

-13-



--------------------------------------------------------------------------------



 



with any action, suit or proceeding whether involving a third party claim or a
claim solely between the parties hereto) incurred or suffered by TJX or any of
the TJX Acquirers or any of its or their respective Affiliated Persons arising
out of any misrepresentation or breach of warranty or breach of covenant or
agreement made or to be performed by MasterCard pursuant to this Settlement
Agreement.
          9.3. TJX Indemnification. TJX agrees to indemnify MasterCard and its
Affiliated Persons against and shall hold each of them harmless from any and all
damage, loss, liability, fines, penalties and expense (including reasonable
expenses of investigation and reasonable attorneys’ fees and expenses in
connection with any action, suit or proceeding whether involving a third party
claim or a claim solely between the parties hereto) incurred or suffered by
MasterCard or any of its Affiliated Persons arising out of any misrepresentation
or breach of warranty or breach of covenant or agreement made or to be performed
by TJX pursuant to this Settlement Agreement.
     10. MISCELLANEOUS.
          10.1. Notices. All notices, requests, demands, claims and other
communications required or permitted to be delivered, given or otherwise
provided under this Settlement Agreement must be in writing and must be
delivered, given or otherwise provided:
     (a) by hand (in which case, it will be effective upon delivery);
     (b) by facsimile (in which case, it will be effective upon receipt of
confirmation of good transmission);
     (c) by overnight delivery by a nationally recognized courier service (in
which case, it will be effective on the Business Day after being deposited with
such courier service); or
     (d) by electronic mail (in which case it will be effective on transmission
to each representative of a party for whom an email address is listed below,
unless the party making delivery is notified that it was not received by such a
representative of the other party);
in each case, to the address (or facsimile number or e-mail address) listed
below:
     If to MasterCard, to it at:
MasterCard International Incorporated
2000 Purchase Street
Purchase, NY 10577
Facsimile Number: (914) 249-3040
joshua_peirez@mastercard.com
Attention: Joshua Peirez

-14-



--------------------------------------------------------------------------------



 



     with a copy to:
Mastercard International Incorporated
2000 Purchase Street
Purchase, NY 10577
Facsimile Number: (914) 249-4262
Attention: Noah Hanft, Esq., General Counsel
Golenbock Eiseman Assor Bell & Peskoe LLP
437 Madison Avenue, 35th Floor
New York, NY 10022
Facsimile number: (212) 754-0777
mhyman@golenbock.com
Attention: Martin S. Hyman, Esq.
     If to TJX, to it at:
770 Cochituate Road
Framingham, Massachusetts 01701
Facsimile number: (508) 390-5022
Ann_McCauley@tjx.com
Attention: Ann McCauley, Esq., Senior Vice President and General Counsel
     with a copy to:
Ropes & Gray LLP
One International Place
Boston, Massachusetts 02110
Facsimile number: (617) 951-7050
Douglas.Meal@ropesgray.com
Attention: Douglas H. Meal, Esq.
Each of the parties to this Settlement Agreement may specify a different address
or facsimile number or email address by giving notice in accordance with this
Section 10.1 to each of the other parties. Any party delivering, giving, or
otherwise providing any notice pursuant to clause (b) or (d) above shall follow
up such notice by delivering a hard copy of such notice to the other party
pursuant to clause (a) or (c) above; provided, however, that the failure of such
party to deliver such a follow-up hard copy to the other party shall not affect
the effectiveness of the notice in question.
          10.2. Succession and Assignment; No Third-Party Beneficiary. This
Settlement Agreement will be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns, each of which
such successors and permitted assigns will be deemed to be a party for all
purposes of this Settlement Agreement. No party may assign, delegate or
otherwise transfer either this Settlement Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. This Settlement

-15-



--------------------------------------------------------------------------------



 



Agreement is for the sole benefit of the parties and nothing in this Settlement
Agreement (whether expressed or implied) will give or be construed to give any
Person (including without limitation Eligible MasterCard Issuers), other than
the parties, any legal or equitable rights in connection with this Settlement
Agreement except that (i) the TJX Acquirers and their Affiliated Persons and the
Affiliated Persons of TJX are intended beneficiaries of the provisions of
Section 6 and Section 9.2 to the extent of enforcing the release and covenant
provided to them in Section 6, (ii) the TJX Acquirers and their Affiliated
Persons and the Affiliated Persons of TJX are the intended beneficiaries of the
Alternative Recovery Acceptances to the extent of enforcing the release and
covenant not to sue and indemnity provided to them therein, (iii) the Affiliated
Persons of MasterCard are intended beneficiaries of the Alternative Recovery
Acceptances to the extent of enforcing the release and covenant not to sue and
indemnity provided to them therein and the provisions of Section 9.3 to the
extent of enforcing the release provided to them in the Release, and (iv) the
Released Parties (as that term is defined in the Release) are intended
beneficiaries of the Release to the extent of enforcing the release provided to
them therein.
          10.3. Amendments and Waivers. No amendment or waiver of any provision
of this Settlement Agreement will be valid and binding unless it is in writing
and signed, in the case of an amendment, by MasterCard and TJX, or in the case
of a waiver, by the party against whom the waiver is to be effective. No waiver
by any party of any breach or violation of or, default under or inaccuracy in
any representation, warranty or covenant hereunder, whether intentional or not,
will extend to any prior or subsequent breach or violation of, default under, or
inaccuracy in, any such representation, warranty or covenant or affect in any
way any rights arising by virtue of any such prior or subsequent occurrence. No
delay or omission on the part of any party in exercising any right, power or
remedy under this Settlement Agreement will operate as a waiver thereof.
          10.4. Entire Agreement. This Settlement Agreement, together with any
documents, instruments and certificates explicitly referred to herein,
constitutes the entire agreement among the parties with respect to the subject
matter of this Settlement Agreement and supersedes any and all prior
discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, with respect such subject matter (other
than the parties’ existing confidentiality obligations to one another with
respect to such subject matter).
          10.5. Counterparts; Effectiveness. This Settlement Agreement may be
executed in any number of counterparts, each of which will be deemed an
original, but all of which together will constitute but one and the same
instrument. A facsimile signature shall be deemed an original for purposes of
this Settlement Agreement. This Settlement Agreement will become effective when
duly executed by each party hereto.
          10.6. Non-Severability. The parties to this Settlement Agreement have
negotiated the provisions of this Settlement Agreement as an integral whole and
would not have entered into this Settlement Agreement if the provisions hereof
had not been written as they appear herein. Accordingly, if at any time, whether
before or after the Consummation Date, any term or provision of this Settlement
Agreement or any document delivered pursuant to this Settlement Agreement should
be held invalid or unenforceable by any court of competent jurisdiction, the
parties intend that this Settlement Agreement may be terminated by written
notice to the other party referencing this Section 10.6 and delivered in
accordance with Section

-16-



--------------------------------------------------------------------------------



 



10.1, which notice shall have the same effect as if a termination notice
pursuant to Section 8.2 had been delivered, as provided in Section 8.3, and that
each party shall thereafter take such action as may be necessary to restore the
other party to its position immediately prior to its execution of this
Settlement Agreement.
          10.7. Headings. The headings contained in this Settlement Agreement
are for convenience purposes only and will not in any way affect the meaning or
interpretation hereof.
          10.8. Construction. The parties have participated jointly in the
negotiation and drafting of this Settlement Agreement. In the event an ambiguity
or question of intent or interpretation arises, this Settlement Agreement will
be construed as if drafted jointly by the parties and no presumption or burden
of proof will arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Settlement Agreement. The parties
intend that each representation, warranty and covenant contained herein will
have independent significance. If any party has breached or violated, or if
there is an inaccuracy in, any representation, warranty or covenant contained
herein in any respect, the fact that there exists another representation,
warranty or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the party has not breached or violated, or
in respect of which there is not an inaccuracy, will not detract from or
mitigate the fact that the party has breached or violated, or there is an
inaccuracy in, the first representation, warranty or covenant.
          10.9. Survival of Covenants, Reliance, etc. All covenants, agreements,
representations and warranties made in this Settlement Agreement shall survive
the execution and delivery of this Agreement, the delivery of the other
instruments referenced herein as Exhibits, and if it should occur, the
Consummation Date, provided that representations and warranties shall not be
required to be true and correct on and as of any date after the Consummation
Date. No investigation made by any party and no knowledge of any breach of the
other party obtained by any party or on its behalf shall impair the materiality
or enforceability of any covenant, agreement, representation or warranty
contained in this Settlement Agreement or the right of such party to rely upon
each such covenant, agreement, representation and warranty notwithstanding such
party’s investigation or knowledge.
          10.10. Governing Law. This Settlement Agreement, and the rights of the
parties and all actions arising in whole or in part under it, will be governed
by and construed in accordance with the domestic substantive laws of the State
of New York, without giving effect to any choice or conflict of law provision or
rule that would cause the application of the laws of any other jurisdiction.
          10.11. Jurisdiction; Venue and Limitation on Actions; Service of
Process.
                    10.11.1. Jurisdiction. Each party to this Settlement
Agreement, by its execution hereof, (a) hereby irrevocably submits to the
exclusive jurisdiction of the state courts located in the Borough of Manhattan
of the State of New York and the United States District Court located in the
Southern District of New York for the purpose of any action between the parties
arising in whole or in part under or in connection with this Settlement
Agreement, (b) hereby waives to the extent not prohibited by applicable law, and
agrees not to assert, by way of motion, as a defense or otherwise, in any such
action, any claim that it is not subject personally

-17-



--------------------------------------------------------------------------------



 



to the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that any such action brought in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred or removed to any court other than one of the above-named
courts, or should be stayed by reason of the pendency of some other proceeding
in any other court other than one of the above-named courts, or that this
Settlement Agreement or the subject matter hereof may not be enforced in or by
such court and (c) hereby agrees not to commence any such action other than
before one of the above-named courts. Notwithstanding the previous sentence a
party may commence any action in a court other than the above-named courts
solely for the purpose of enforcing an order or judgment issued by one of the
above-named courts.
                    10.11.2. Venue and Limitation on Actions. Each party agrees
that for any action between the parties arising in whole or in part under or in
connection with this Settlement Agreement, such party may bring actions only in
the state courts located in the Borough of Manhattan or in the United States
District Court for the Southern District of New York. Each party further waives
any claim and will not assert that venue should properly lie in any other
location within the selected jurisdiction. Notwithstanding anything to the
contrary in any otherwise applicable law or statute, no action arising in whole
or in part under or in connection with this Settlement Agreement may be brought
unless such action is commenced within two years after the accrual of the claim
that is the basis for such action.
                    10.11.3. Service of Process. Each party hereby (a) consents
to service of process in any action between the parties arising in whole or in
part under or in connection with this Settlement Agreement in any manner
permitted by New York law, (b) agrees that service of process made in accordance
with clause (a) or made by registered or certified mail, return receipt
requested, at its address specified pursuant to Section 10.1, will constitute
good and valid service of process in any such action and (c) waives and agrees
not to assert (by way of motion, as a defense, or otherwise) in any such action
any claim that service of process made in accordance with clause (a) or (b) does
not constitute good and valid service of process.
          10.12. Specific Performance. The parties will have such entitlement as
may be provided under applicable law to seek and obtain an injunction or
injunctions to prevent breaches or violations of the provisions of this
Settlement Agreement and to enforce specifically this Settlement Agreement and
the terms and provisions hereof in any action instituted in accordance with
Section 10.11, in addition to any other remedy to which the parties may be
entitled, at law or in equity.
          10.13. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT
THAT THEY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN
CONNECTION WITH THIS SETTLEMENT AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED-FOR AGREEMENT

-18-



--------------------------------------------------------------------------------



 



AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS SETTLEMENT AGREEMENT OR ANY
OF THE CONTEMPLATED TRANSACTIONS WILL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
          10.14. No Admission of Liability. Neither this Settlement Agreement
nor the Alternative Recovery Offers, nor any act performed or document executed
pursuant to or in furtherance of this Settlement Agreement or the Alternative
Recovery Offers: (a) is or may be deemed to be or may be used as an admission
of, or evidence of, the validity or lack thereof of any claim or right of
recovery or cause of action against or by, or of any wrongdoing or liability of
either of the parties to this Settlement Agreement, the TJX Acquirers or the
Affiliated Persons of each of them; or (b) is or may be deemed to be or may be
used as an admission of, or evidence of, any fault or omission of either of the
parties to this Settlement Agreement, the TJX Acquirers or the Affiliated
Persons of each of them, in any civil, criminal, or administrative proceeding in
any court, administrative agency, or other tribunal. Either of the parties to
this Settlement Agreement may file this Settlement Agreement, the Release,
and/or the Alternative Recovery Acceptances in any action that may be brought
against it in order to support a defense or counterclaim based on principles of
res judicata, collateral estoppel, release, good faith settlement, judgment bar
or reduction or any other theory of claim preclusion or issue preclusion or
similar defense or counterclaim.
          10.15. SEC Filings; Public Announcements. The parties agree that, in
the event this Settlement Agreement is filed by either of them with the
Securities and Exchange Commission, such filing will not include Exhibit 2. The
parties further agree that their public announcement of this Settlement
Agreement will be made by means of a press release by TJX (in the form attached
hereto as Exhibit 10.15A), and by public disclosure by MasterCard (in the form
attached hereto as Exhibit 10.15B).
[Remainder of page intentionally left blank]

-19-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has executed this Settlement
Agreement as an agreement under seal as of the date first above written.

            MASTERCARD INTERNATIONAL INCORPORATED
      By:   /s/ Eileen S. Simon        Name:    Eileen S. Simon       Title:  
 Group Executive, Associate General Counsel       THE TJX COMPANIES, INC.
      By:    /s/ Donald G. Campbell       Name:    Donald G. Campbell      
Title:    Vice Chairman  

 



--------------------------------------------------------------------------------



 



         

Exhibit 3.1
Acceptance of Alternative Recovery Offer
     [Name of accepting MasterCard issuer] (the “Issuer”), on its own behalf and
on behalf of each of its Claiming Sponsored Issuers (as defined below), hereby
accepts the Alternative Recovery Offer contained in the communication from
MasterCard International Incorporated (“MasterCard”) dated [___], 2008, which
communication in turn references the Settlement Agreement dated April 2, 2008
(the “Settlement Agreement”) between MasterCard and The TJX Companies, Inc.
(“TJX”), a copy of which (other than Exhibit 2) was previously provided to the
Issuer by MasterCard. Capitalized terms not otherwise defined herein shall have
the same meanings as in the Settlement Agreement.
     The Issuer represents and warrants that (i) this acceptance has been duly
authorized, executed and delivered by the Issuer, (ii) Schedule I hereto
contains a complete and accurate list of the Issuer’s Sponsored Issuers and
accurately identifies which of the Sponsored Issuers are Affiliated Issuers, and
the Issuer has accurately identified on Schedule I hereto any of its Sponsored
Issuers that is not one of the Issuer’s “Claiming Sponsored Issuers” (the term
Claiming Sponsored Issuers being defined herein as those of the Issuer’s
Sponsored Issuers that either issued one or more of the Issuer’s Claimed-On
Accounts or are Affiliated Issuers of the Issuer), (iii) the Issuer is
authorized to execute and deliver this acceptance on behalf of its Claiming
Sponsored Issuers, (iv) the Issuer’s Claimed-On Accounts constitute [MasterCard
to fill in the number of Issuer’s Claimed-On Accounts as shown on the Accounting
Statement] unique MasterCard Accounts and include [MasterCard to fill in the
number of Issuer’s Reissued Accounts as shown on the Accounting Statement]
unique MasterCard Accounts with respect to which the Issuer (or a Claiming
Sponsored Issuer) reissued the accountholder’s MasterCard card as a result of
the TJX Intrusion (the “Reissued Cards”) and [MasterCard to fill in the number
of Issuer’s Specially Monitored Accounts as shown on the Accounting Statement]
unique MasterCard Accounts with respect to which the Issuer (or a Claiming
Sponsored Issuer) implemented special monitoring procedures as a result of the
TJX Intrusion (the “Monitored Accounts”); (v) each operating expense
reimbursement claim that the Issuer and its Affiliated Issuers made with
MasterCard with respect to the Issuer’s Claimed-On Accounts quantifies with
reasonable accuracy the incremental unit costs that the Issuer (or a Claiming
Sponsored Issuer) incurred to reissue the Reissued Cards and to monitor the
Monitored Accounts; and (vi) none of the Issuer’s Claimed-On Accounts was issued
by any of the Issuer’s Sponsored Issuers that the Issuer identified on
Schedule I hereto as not being one of the Issuer’s Claiming Sponsored Issuers.
     This acceptance shall become effective when, and only if, the Consummation
Date has occurred. Subject to this acceptance having become effective, the
Issuer, on its own behalf and on behalf of each of its Claiming Sponsored
Issuers and on behalf of its and their Affiliated Persons, irrevocably waives
any right to assert against MasterCard, TJX, the TJX Acquirers, and the
Affiliated Persons of each of them (collectively, the “Releasees”), and fully
and finally releases the Releasees from, the following (collectively, the
“Released Issuer Claims”) (whether or not any Released Issuer Claims, any injury
or harm, including injury or harm that arises or occurs after the date of this
acceptance, and/or any facts, events, or occurrences giving rise thereto are
known, suspected, or anticipated as of the date of this acceptance, including
those which if known may have materially affected the Issuer’s decision to
execute this acceptance):

-1-



--------------------------------------------------------------------------------



 



     (a) any claim or right of recovery the Issuer or any Claiming Sponsored
Issuer or any of its or their Affiliated Persons might otherwise have had in
respect of any of its or their Alerted-On Accounts under the MasterCard
Operating Regulations (whether under the compliance rules contained in said
Regulations, the operating expense reimbursement rules contained in said
Regulations, or otherwise) by reason of any matter, occurrence, or event
pertaining to the TJX Intrusion,
     (b) any dispute or objection the Issuer or any Claiming Sponsored Issuer or
any of its or their Affiliated Persons might otherwise be entitled to raise or
make with respect to the amount or the calculation of the amount by MasterCard
of its Alternative Recovery Amount as shown in the Alternative Recovery Offer,
and
     (c) any claim or right the Issuer or any Claiming Sponsored Issuer or any
of its or their Affiliated Persons might be entitled to assert, and any monetary
recovery or other relief that the Issuer or any Claiming Sponsored Issuer or any
of its or their Affiliated Persons might be entitled to seek or receive in any
litigation or other proceeding (including without limitation the pending
putative class action proceedings consolidated under the caption entitled In re
TJX Companies Retail Security Breach Litigation, No. 07-2828, currently pending
before the United States Court of Appeals for the First Circuit and the pending
putative class action proceedings captioned AmeriFirst Bank et al v. TJX
Companies, Inc. et al, No. 08-0229, currently pending before the Massachusetts
Superior Court for Middlesex County), under any applicable laws, rules or
regulations, in connection with any injury or harm the Issuer or any Claiming
Sponsored Issuer or any of its or their Affiliated Persons may have incurred in
its or their capacity as a MasterCard Issuer by reason any of its or their
Alerted-On Accounts, or by reason of any matter, occurrence, or event pertaining
to the TJX Intrusion.
     Subject to this acceptance having become effective, the Issuer covenants
and agrees that neither it nor any of its Claiming Sponsored Issuers nor any of
its or their respective Affiliated Persons will assert any of the Released
Issuer Claims against, or otherwise seek to obtain any monetary recovery or
other relief by reason of any of the Released Issuer Claims from, MasterCard or
TJX or any of the TJX Acquirers or any of the Affiliated Persons of each of
them.
     Subject to this acceptance having become effective, the Issuer agrees to
indemnify MasterCard, TJX, the TJX Acquirers, and each of their respective
Affiliated Persons against and shall hold each of them harmless from any and all
damage, loss, liability, fines, penalties and expense (including reasonable
expenses of investigation and reasonable attorneys’ fees and expenses in
connection with any action, suit or proceeding whether involving a third party
claim or a claim solely between the parties hereto), incurred or suffered by
MasterCard, TJX, the TJX Acquirers, or any of each of their respective
Affiliated Persons arising out of any misrepresentation or breach of warranty
made by the Issuer in this acceptance or any breach of any covenant or agreement
made or to be performed by the Issuer or any of its Claiming Sponsored Issuers
or any of its or their respective Affiliated Persons pursuant to this
acceptance.
     This acceptance, the rights of any person or entity hereunder, and any
action arising hereunder, will be governed by and construed in accordance with
the substantive laws of the State of New York, without giving effect to any
choice or conflict of law provision that would cause the application of the laws
of any other jurisdiction.
Dated: [                    ], 2008

-2-



--------------------------------------------------------------------------------



 



            [Name of Accepting MasterCard Issuer]
      By:                      

-3-



--------------------------------------------------------------------------------



 



         

EXHIBIT 7.1
TJX’s Release of MasterCard Relating to TJX Intrusion
     The TJX Companies, Inc. (“TJX”) hereby grants the full, complete and final
release, discharge, and covenant not to sue set forth in detail below, on its
own behalf and, to the extent any of the following persons or entities purports
to assert any Claim(s) (as defined below) of TJX, on behalf of each of its past,
present and future representatives, attorneys, associates, parents,
subsidiaries, affiliates, agents, assigns, insurers, administrators, trustees,
officers, directors, employees, retained contractors, predecessors, successors,
and any other person or entity claiming on behalf of either of them. Capitalized
terms not otherwise defined herein have the meanings set forth in the Settlement
Agreement dated April 2, 2008 between TJX and MasterCard International
Incorporated (the “Settlement Agreement”).
     For purposes of this release, the “Released Parties” are MasterCard
International Incorporated (“MasterCard”), and (in their capacities as
MasterCard Issuers) Eligible MasterCard Issuers that validly accept their
Alternative Recovery Offers and their Claiming Sponsored Issuers (such Eligible
MasterCard Issuers and their Claiming Sponsored Issuers, collectively, in their
capacities as MasterCard Issuers, the “Released MasterCard Issuers”), and (in
their capacities as such) MasterCard’s and any Released MasterCard Issuer’s
past, present, and future representatives, attorneys, agents, accountants,
assigns, insurers, administrators, officers, directors, trustees, employees,
retained contractors, parents, affiliates, subsidiaries, predecessors,
successors, and any other person or entity acting on behalf of any of them;
provided, however, that the Released Parties do not include (i) MasterCard
Issuers that are not eligible to receive or that do not validly accept their
Alternative Recovery Offers, or (ii) any Sponsored Issuer that is not a Claiming
Sponsored Issuer of an Accepting Issuer.
     For purposes of this release, the term “Claims” shall mean any and all
claims, causes of action, suits at law or in equity, assertions of wrongdoing or
fault, liabilities, awards, judgments, demands, debts, defenses, losses and
expenses, damages, obligations, attorney fees, costs and/or sanctions, of
whatever kind or nature, whether now known or unknown, suspected or unsuspected,
liquidated or unliquidated, matured or unmatured, including even those Claims
that, if known as of the date of this release, may have materially affected
TJX’s decision to agree to the Settlement Agreement.
     By this release, TJX releases the Released Parties from any and all Claims
that TJX ever had, now has, or may have in the future against MasterCard, or any
of the other Released Parties in their capacities as such, by reason of any act,
omission or occurrence before the date of the Settlement Agreement on the part
of MasterCard or any Released MasterCard Issuer related to the TJX Intrusion,
whether those Claims are (a) affirmatively made against MasterCard or any
Released MasterCard Issuer, (b) made as a defense to any acts or omissions by
MasterCard or any Released MasterCard Issuer relating to the MasterCard
Operating Regulations, or (c) assertions of MasterCard’s or a Released
MasterCard Issuer’s fault as a defense to allegations by a third party,
including but not limited to MasterCard Issuers that are not Released Parties
(all the Claims described in this sentence as having been released being defined
herein as the “Released Claims”).

 



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary in the preceding paragraphs, the
Released Claims do not include (i) any objection, dispute, or Claim TJX might
otherwise be entitled to assert with respect to (A) any Claim with respect to
the TJX Intrusion that may be submitted to MasterCard by a MasterCard Issuer
after the date of the Settlement Agreement under the MasterCard Operating
Regulations or (B) any ruling made by MasterCard with respect to any such Claim
described in clause (i)(A) of this sentence; (ii) any right TJX otherwise would
have to assert or seek to establish, as a defense to any Claim asserted against
it by a MasterCard Issuer in litigation or otherwise, the facts or results of
any actions or inactions involving MasterCard or a Released MasterCard Issuer,
provided that TJX does not seek to establish that any such actions or inactions,
or the results thereof, constituted legal wrongdoing on MasterCard’s or a
Released MasterCard Issuer’s part or created legal liability on MasterCard’s or
a Released MasterCard Issuer’s part; or (iii) any of the rights and obligations
created by or under the Settlement Agreement or any document delivered pursuant
thereto.
     This release, the rights of any person or entity hereunder, and any action
arising hereunder, will be governed by and construed in accordance with the
substantive laws of the State of New York, without giving effect to any choice
or conflict of law provision that would cause the application of the laws of any
other jurisdiction.
Dated: [                 ], 2008

         
 
  By:   Officer’s Signature
 
       
 
      Officer’s Name and Title
 
            On behalf of The TJX Companies, Inc.

 